       Case 2:17-cv-01422-SPL Document 189 Filed 12/09/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8    Arizona Attorneys for Criminal Justice, )       No. CV-17-01422-PHX-SPL
                                              )
 9    et al.,                                 )
                                              )       ORDER
10                     Plaintiffs,            )
      vs.                                     )
11                                            )
                                              )
12    Doug Ducey, et al.                      )
                                              )
13                                            )
                       Defendants.            )
14
15          Before the Court is Defendants State Bar of Arizona and Maret Vessella (together,
16   the “Defendants”) Request for Judicial Notice in Support of Their Motion to Dismiss
17   Plaintiffs’ Second Amended Complaint for Declaratory and Injunctive Relief (Doc. 161)
18   in which the Defendants request that the Court take judicial notice of discovery requests
19   and discovery materials pursuant to Federal Rule of Evidence 201. The Defendants’
20   request is unopposed. It is well settled that a “court may judicially notice a fact that is not
21   subject to reasonable dispute because it: (1) is generally known within the trial court’s
22   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
23   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Accordingly,
24   ///
25   ///
26   ///
27   ///
28   ///
      Case 2:17-cv-01422-SPL Document 189 Filed 12/09/19 Page 2 of 2




 1         IT IS ORDERED:
 2         That Defendants’ Request for Judicial Notice in Support of Their Motion to Dismiss
 3   Plaintiffs’ Second Amended Complaint for Declaratory and Injunctive Relief (Doc. 161)
 4   is granted.
 5         Dated this 9th day of December, 2019.
 6
 7
                                                    Honorable Steven P. Logan
 8                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
